Citation Nr: 0724068	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
osteochondral defect of the right knee, with arthritis.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1982 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in October 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Osteochondral defect, with arthritis is manifested by 
subjective complaints of inability to perform work duties of 
breaking down mail and unloading mail trucks and of favoring 
the right knee because of pain and popping; and objective 
evidence of antalgic gait; popping on full extension; lateral 
compartment narrowing, with some smudging of bone at lateral 
condylar area of femur; marked patellofemoral compartment 
narrowing, some deformity of the superior aspect of the 
patella; plus 5 degrees extension and 120 degrees flexion; 
and no effusion or fracture. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
osteochondral defect of the right knee, with arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5299-5262 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in May 2003, prior 
to the unfavorable AOJ decision issued in October 2004.  An 
additional VCAA letter was sent in August 2006.

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to an 
increased rating evaluation, the Board observes that the VCAA 
notices issued in May 2003 and August 2006 informed the 
veteran of the type of evidence necessary to substantiate an 
increased rating; how VA would assist him in developing his 
claim; and his and VA's obligations in providing such 
evidence for consideration.  Pertinent to the "fourth 
element" under Pelegrini, the August 2006 letter requested 
that the veteran submit any evidence in his possession that 
pertains to the claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The May 2003 and August 2006 letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA and provided examples of the types of 
evidence, both medical and lay, that could be submitted.  
Although a fully VCAA compliant notice was not sent to the 
veteran prior to the issuance of the AOJ decision, the Board 
finds that a reasonable person could be expected to 
understand that he should submit any relevant evidence during 
the development of the claim.  For these reasons, the Board 
concludes that the failure to provide a fully VCAA compliant 
notice prior to the initial adjudication was harmless, and 
that to decide the appeal would not be prejudicial to the 
veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  In 
the present case, although the May 2003 and August 2006 
letters advised the veteran of the type of information and 
evidence needed to substantiate his increased rating, only 
the August 2006 letter advised him of the evidence required 
to establish an effective date for the disability now on 
appeal.  Although this notice was supplied after the original 
decision on the issue, the Board notes that the AOJ 
readjudicated the veteran's claim subsequent to this notice 
and issued a supplemental statement of the case in February 
2007, thereby providing the veteran with the opportunity to 
address the issue of an effective date.  Therefore, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  June 2003 and June 2004 VA 
examination reports, VA Medical Center (VAMC) treatment 
records, and private treatment records were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim. 

Additionally, the veteran was afforded a VA examination in 
June 2004 in order to adjudicate his increased rating claim.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected osteochondral defect of the 
right knee, with arthritis.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected disability of osteochondral 
defect of the right knee, with arthritis is currently 
evaluated as 30 percent disabling, effective April 11, 2003,  
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5262.  A June 
2004 rating decision assigned a temporary 100 percent rating 
evaluation from July 11, 2003 to August 31, 2003 for 
convalescence after a partial lateral menisectomy in July 
2003.  Such rating decision also reassigned a 30 percent 
rating evaluation beginning September 1, 2003.  The veteran 
contends that the disability has increased in severity, 
requiring him to wear a knee brace.  As such, he claims that 
he is entitled to a rating in excess of 30 percent for his 
knee disability. 

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As there is no diagnostic code directly relevant to the 
veteran's disability, rating has been done by analogy to a 
Diagnostic Code whose criteria closely approximate the 
veteran's disability.  Under Diagnostic Code 5262, impairment 
of the tibia and fibula, malunion of the two bones with 
slight knee or ankle disability warrants a 10 percent rating.  
Malunion of the two bones with moderate knee or ankle 
disability warrants a rating of 20 percent.  Malunion of the 
two bones with marked knee or ankle disability warrants a 
rating of 30 percent.  Nonunion of the tibia and fibula, with 
loose motion, requiring a brace, is assigned a 40 percent 
rating.  The Board observes that the words "slight," 
"moderate" and "marked" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board observes that the veteran has a diagnosis of 
minimal degenerative arthritis of the right knee, confirmed 
by X-rays.  The June 2003 VA examination report notes 
subjective complaints of constant pain at a 6 on the pain 
scale, with it reaching a 10 when aggravated.  The veteran 
reported that aggravation occurred by walking more than 10 
minutes, standing longer than one hour, sitting with his knee 
bent for more than 10 minutes, going up and down stairs, and 
bearing weight greater than 25 pounds.  The veteran described 
a feeling of pins and needles in his knee and constant 
grinding.  He indicated that heat and hot water helped, but 
pain medicine did not.  He stated that the knee felt 
unstable, gave way, and was easily fatigued; however, he 
denied falling.  He claimed that he was using a knee brace 
all the time and a cane at least two times a week.  

Objectively, the report indicates that the veteran had 
flexion to 80 degrees with facial pain and grimacing and full 
extension.  Internal rotation was to 5 degrees and external 
rotation was to 5 degrees.  McMurray's test was negative, 
with stated pain and grimacing.  Crepitus and grinding was 
noted bilaterally, but there was no popping.  There was 
negative drawer sign in both knees.  Both patellas showed 
good stability.  The examiner noted that the veteran walked 
with a limp towards his left, favoring his right leg.  The 
veteran could walk on heels and toes, with stated pain.  
Strength was +5/5 in both lower extremities.  An MRI showed 
degenerative arthritis of the right knee.  X-rays showed 
minimal osteoarthritic changes.  The examiner diagnosed 
osteochondral defect by history.  

At the veteran's June 2004 VA examination, the veteran 
indicated that he has daily knee pain that is worse with 
prolonged standing, prolonged walking, and heavy lifting.  He 
also indicated stiffness, catching, and grinding, but no 
locking with prolonged standing.  He stated that the knee 
gave way at times, but denied swelling, redness, or warmth.  
He described the pain as persistent, sharp, and localized, 
rating it as 8 out of 10 on the pain scale.

The examiner noted that the veteran wore a knee sleeve.  
Physical examination revealed some proximal tibial 
hypertrophy, although the knees measured the same size.  
Flexion of the knee was from 0 to 120 degrees with pain and 
crepitus on repeat motion.  Extension was to +5 degrees.  
Anterior/posterior drawer, McMurray's, and Lachman's tests 
were negative.  The veteran experienced some pain on valgus 
testing, and the examiner noted that he was frequently rigid 
and that there was resistance during knee testing.  Mild 
quadriceps atrophy was noted, with the right quadriceps 
measuring 38 cm and the left measuring 40 cm.  Resisted 
muscle strength testing was 5/5 with right knee with resisted 
extension and hip flexion, extension, abduction, and 
adduction.  Resisted flexion of the right knee was 4/5.  
There was no incoordination, fatigue, or weakness affecting 
range of motion.  Surgical scars were barely discernible.  X-
rays identified no osseous or articular abnormalities.  The 
examiner diagnosed minimal right knee degenerative joint 
disease and right knee osteochondral defect by history. 

VA treatment records dated in February 2007 reflect current 
findings regarding the veteran's knee disability.  At that 
time, the veteran indicated that he is unable to perform his 
work duties of breaking down mail and unloading mail trucks 
and that he favors his right knee because of pain and 
popping.  He denied taking NSAIDS.  Objectively, antalgic 
gait from right knee pain was noted.  Physical examination 
found that the right knee was without effusion, with popping 
noted upon full extension.  X-rays showed lateral compartment 
narrowing, with some smudging of bone at lateral condylar 
area of femur; marked patellofemoral compartment narrowing, 
and some deformity of the superior aspect of the patella; no 
effusion and no fracture.  The physician indicated that it 
was unclear from the X-ray as to whether or not there was an 
active process at work.  No notation was made of either 
subjective or objective comment regarding the use of a knee 
brace.

The evidence of record demonstrates that the veteran has 
minimal degenerative joint disease with some limitation of 
motion because of pain; however, the Board finds that he is 
not entitled to a separate rating for such manifestations as 
they are already contemplated in his 30 percent evaluation 
under Diagnostic Code 5262.  Specifically, as his disability 
has been rated by analogy to Diagnostic Code 5262, the whole 
of his symptomology has been contemplated in the rating 
assigned under that Diagnostic Code.  The Court has held 
that, while it is possible to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).      

The Board first considered whether a higher rating is 
warranted under the assigned Diagnostic Code 5262.  Under 
Diagnostic Code 5262, a 40 percent rating is assigned for 
nonunion of the tibia and fibula, with loose motion, 
requiring a knee brace.  The Board observes that the veteran 
contends that such rating is warranted because he wears a 
knee brace.  Although no use of a knee brace was noted in the 
veteran's February 2007 treatment records, prior medical 
records consistently report use of a knee brace; therefore, 
giving the benefit of the doubt to the veteran, the Board 
finds that the veteran continues to use a knee brace for his 
knee disability.  

However, a 40 percent rating evaluation is assigned when a 
knee brace is required because there is nonunion of the tibia 
and fibula with loose motion.  The medical evidence of record 
is negative for any notation regarding nonunion of the tibia 
and fibula.  There is also no objective evidence of loose 
motion of the knee joint.  Further, the evidence indicates 
that the veteran wears the knee brace of his own accord, 
rather than by physician prescription as treatment for his 
disability.  Therefore, a 40 percent rating under Diagnostic 
Code 5262 is not warranted. 
 
Given the veteran's medical history and symptomology, the 
Board has also considered whether the veteran is entitled to 
rating under Diagnostic Codes 5259, 5260, and 5261, pertinent 
to symptomatic removal of semilunar cartilage, limitation of 
flexion, and limitation of extension respectively.  As 
indicated previously, the veteran's symptomology, to include 
any residuals of the removal of cartilage, limitation of 
flexion, and limitation of extension were contemplated under 
the assigned Diagnostic Code 5262; therefore, he is not 
entitled to a separate rating under 5259, 5260, or 5261.  
Neither would he be entitled to separate compensable 
evaluations under Diagnostic Codes 5260 and 5262.  See 38 
C.F.R. § 4.14; Esteban, supra.  However, if the 
symptomatology of the veteran's knee disability meets the 
criteria for a higher rating under a different Diagnostic 
Code the disability will be rated under the Diagnostic Code 
that provides the higher rating.  See 38 C.F.R. § 4.7.   In 
this regard, the Board observes that the highest rating 
evaluation available under Diagnostic Code 5259 is 10 
percent, and the highest rating evaluation available under 
Diagnostic Code 5260 is 30 percent.  Therefore, the only 
Diagnostic Code that could be of benefit to the veteran is 
Diagnostic Code 5261, limitation of extension.

The Board observes that Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings, is also for 
consideration.  Under Diagnostic Code 5003, degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  When, however, the limitation of motion 
of the specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Again, as 
noted previously, limitation of motion has been contemplated 
under Diagnostic Code 5262 in rating the veteran's 
disability; therefore, a separate rating under Diagnostic 
Code 5003 is not warranted.  

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a 0 percent rating.  Where extension is 
limited to 10 degrees, a 10 percent rating is assigned.  
Where extension is limited to 15 degrees, a 20 percent rating 
is assigned.  Where extension is limited to 20 degrees, a 30 
percent rating is assigned.  Where extension is limited to 30 
degrees, a 40 percent rating is assigned.  Where extension is 
limited to 45 degrees, a 50 percent rating is assigned. 

The evidence of record does not demonstrate a compensable 
limitation of extension, as range of motion testing 
consistently showed full extension or extension to +5 
degrees.  Further, although popping was noted upon extension, 
there is no record of the veteran experiencing pain as a 
result of extension, or any additional impairment in regard 
to range of motion of his right knee.  See DeLuca, supra.  
Moreover, if pain had been recorded upon extension, the Board 
again observes that such pain is already contemplated in his 
30 percent evaluation assigned under Diagnostic Code 5262 for 
his knee disability and to assign a separate evaluation for 
duplicative manifestations would be pyramiding.  See 38 
C.F.R. § 4.14; Esteban, supra.  As such, the veteran also 
does not meet the criteria for a higher or separate 
evaluation under Diagnostic Code 5261.

As indicated, the Board has considered the effects of pain on 
the functional impairment resulting from the veteran's knee 
disability.  However, the Board finds that the effects of 
pain reasonably shown to be due to the veteran's service-
connected right knee disability are contemplated in the 30 
percent rating assigned by the RO under Diagnostic Code 5262.  
There is no indication that pain, due to disability of the 
right knee, has caused functional loss greater than that 
contemplated by the 30 percent evaluation assigned.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2006), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board notes that the veteran has 
residual scars associated with his right knee disability.  
However, such scars barely discernible, and no symptomology 
specific to the scarring is noted.  Therefore a separate 
evaluation for the scar is not warranted.  38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805.  Moreover, as the 
veteran's cartilage has been removed, Diagnostic Code 5258, 
pertaining to symptomatic dislocated semilunar cartilage, is 
inapplicable.  Also, Diagnostic Codes 5256, 5257, and 5263, 
pertaining to knee ankylosis, other impairment of the knee 
due to subluxation or lateral instability, and genu 
recurvatum, respectively, are not for consideration as the 
evidence fails to demonstrate such right knee symptomatology.  
As such, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's osteochondral defect, with arthritis so as to 
warrant application of alternate rating codes.   

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 30 percent for osteochondral defect, with 
arthritis.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal and his increased rating 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected osteochondral defect, 
with arthritis presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the veteran's service-
connected disability does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a rating in excess or 30 percent for 
osteochondral defect of the right knee, with arthritis is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


